Exhibit Exhibit B MICHAEL GOLIGHTLY 59 West 100 South Second Floor Telephone: (801) 575-8073 ext 105 Attorney at Law Salt Lake City, Utah 84101 Facsimile: (801) 575-8092 December 2, 2011 Board of Directors Green Endeavors, Inc. 59 West 100 South, Second Floor Salt Lake City, Utah 84101 Re: Legality and Authorization of Shares Issued Under Form S-8 Registration Statement Gentlemen: I have acted as special counsel for Green Endeavors, Inc., a Utah corporation (the “Company”), in the limited capacity of rendering an opinion regarding the legality and authorization of the shares proposed to be registered under a registration statement on Form S-8 (the “Registration Statement”) to be filed with the Securities and Exchange Commission (“the Commission”) under the Securities Act of 1933, as amended, (“the Act”). The Company is registering a Benefit Plan entitled “The 2011 Benefit Plan of Green Endeavors, Inc. (the “Benefit Plan”) pursuant to which the Company has authorized the issuance of Three Hundred Million (300,000,000) shares of the Company’s common stock par value $.001 (the “Shares”). In connection with the preparation of this Opinion, I have examined the following: 1. The Company’s Articles of Incorporation and amendments thereto and Bylaws as submitted to me by the Company; 2. The Registration Statement herein referenced; 3. The Board of Director’s Resolution dated December 2, 2011, authorizing and approving the Company’s 2011 Benefit Plan and the preparation of the Registration Statement; 4. The Company’s Section 10(a) Prospectus for the Registration Statement; 5. The Company’s Form 10-K for the fiscal year ended December 31, 2010; 6. The Company’s Form 10-Q for the quarters ended March 31, 2011, June 30, 2011 and September 30, 2011; 7. Such other documents as I have deemed necessary for the purposes of this Opinion. Additionally, I have made such investigations of federal law as I have considered necessary and appropriate to form a basis for this opinion. My opinion is qualified by the scope of the review specified herein and I make no representations as to the sufficiency of my investigation for this opinion. I further expressly exempt from this opinion any representations as to the completeness, adequacy, accuracy or any other aspect of the financial statements incorporated in the Registration Statement. 1 The documentation and representations provided to me for this opinion by the Company and its duly authorized representatives indicate that the Company is validly organized under the laws of the State of Utah; the Company is current in its filings with the Commission; the Company’s Board of Directors has authorized the Benefit Plan; the Company’s Board of Directors has authorized the filing of the Registration Statement; and that the Three Hundred Million (300,000,000) new shares to be included in the Registration Statement are available for issuance based upon corporate documentation and on the amount of shares actually issued and outstanding. As such, I am of the opinion that the Shares herein referenced have been duly and validly authorized and that subject to compliance with all provision of the Plan, the Shares will be validly issued as fully paid and non-assessable shares of common stock in the Company. This opinion is based upon and subject to the qualifications and limitations specified below: (A) Certain of the remedial provisions of the 2011 Benefit Plan may be further limited or rendered unenforceable by other applicable laws and interpretations. (B) In rendering the opinion that the shares of the Common Stock to be registered pursuant to the Registration Statement and issued under the Benefit Plan will be validly issued, fully paid and non-assessable, I assumed that: (1) the Company’s Board of Directors has exercised good faith in establishing the value paid for the Shares; (2) all issuances and cancellations of the capital stock of the Company will be fully and accurately reflected in the Company’s Stock Records as provided by the Company’s transfer agent; and (3) the consideration, as determined by the Company’s Board of Directors, to be received in exchange for each issuance of common stock of the Company, has been paid in full and actually received by the Company. (C) I have made no independent verification of the facts asserted to be true and accurate by authorized representatives of the Company and have assumed that no person or entity has engaged in fraud or misrepresentation regarding the inducement relating to, or the execution or delivery of, the documents reviewed. (D) In rendering this opinion I have assumed that all signatures are genuine, that all documents submitted to me as copies conform substantially to the originals, that all documents have been duly executed on or as of the date represented on the documents, that execution and delivery of the documents was duly authorized on the part of the parties, that all documents are legal, valid and binding on the parties and that all corporate records are complete. (E) I have assumed that the Company is satisfying the substantive requirements of Form S-8 and I expressly disclaim any opinion regarding the Company’s compliance with such requirements, whether they are of federal or state origin, or any opinion as to the subsequent tradeability of any Shares issued pursuant to the Benefit Plan. 2 (F) I am admitted to practice law in the State of Utah where the company is incorporated and conducts business. This opinion is with respect to federal law only and I have not consulted legal counsel from any other jurisdiction for the purpose of the opinion contained herein. (G) This opinion is strictly limited to the parameters contained and referenced herein and is valid only as to the signature date with respect to the same. I assume no responsibility to advise you of any subsequent changes or developments which might affect any aspect to this opinion. I hereby consent to the use of this opinion as an exhibit to the Registration Statement. This opinion may not be used, relied upon, circulated, quoted or otherwise referenced in whole or in part for any purpose without my written consent. Sincerely, /s/ Michael Golightly Michael Golightly
